Citation Nr: 1110268	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back pain with degenerative disc disease, L5-S1.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.  
 
3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Also on appeal is a September 2009 rating decision, which awarded separate compensable evaluations for right and left lower extremity radiculopathy, effective September 30, 2008.  Although the Veteran did not submit a notice of disagreement (NOD) disagreeing with the disability ratings assigned in the September 2009 rating decision, the issues are deemed a component of the low back disability and thus are in appellate status as well.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further evidentiary development is necessary in this case.  

The Veteran last underwent a VA examination to address the severity of the service-connected low back disability in November 2008.  At that time, he reported that he was working full-time.  He then underwent a VA neurological examination in July 2009, during which he reported that he had retired due to his low back and lower extremity symptoms.  The Board finds that his July 2009 statements indicate a material worsening of the disability since the November 2008 VA examination.  Moreover, the July 2009 VA examination is not adequate to decide the appeal because that examination does not provide medical findings concerning the Veteran's low back orthopedic symptomatology.  See Massey v. Brown, 7 Vet. App. 204 (1994) (a VA examination should express medical findings in terms conforming to the applicable rating criteria).  

Moreover, the Court of Appeals of Veterans Claims (CAVC), in the case of Rice v. Shinseki, held that a claim for a TDIU may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased evaluation.  In other words, it is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  22 Vet. App. 447 (2009).  

Here, the Veteran's contentions with respect to the circumstances surrounding his retirement reasonably raise the issue of entitlement to a TDIU.  He has not been provided a VA examination to determine whether his service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.  

For these reasons, the Board finds that remand for a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a VCAA notice letter advising him of the information and evidence necessary to substantiate the remanded claims, to particularly include a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Next, the RO should schedule the Veteran for an appropriate VA examination(s) to determine the nature and severity of the service-connected low back disorder, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected low back disorder, right lower extremity radiculopathy, and left lower extremity radiculopathy.  

In doing so, the examiner is asked to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner is also asked to identify whether the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician within the past 12 months.  If so, the number of such episodes should be indicated.  

Also, with respect to the service-connected radiculopathy of the right and left lower extremities, the examiner is asked distinguish between all symptoms associated with the service-connected disabilities and any symptoms associated with a nonservice-connected disorder of the lower extremities.

Accordingly, the VA examiner(s), in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

4.  The RO should also schedule the Veteran for an appropriate VA examination(s) to ascertain whether his service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.  The entire claims file, including with a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination results and record review, the examiner should opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard to his nonservice-connected disabilities or age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational and occupational experience.    

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disorders when rendering an opinion as to unemployability.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records, and the Veteran's lay assertions.  


5.  After completing all requested action and any further notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


